BOWEN, Presiding Judge,
concurring specially.
I concur only in the result reached by the majority. Here, the trial judge specifically “conclude[d] that based on the totality of the evidence there is no reasonable probability that the result would have been any different had the State indicted the defendant for an intentional killing and had the court charged the jury on intentional murder and manslaughter.” In my opinion, the facts of this crime and the evidence against the appellant support this conclusion. On that basis, the judgment of the circuit court denying the coram nobis petition is due to be affirmed.